Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 10/23/2020.
Claims 1-20 are now pending.
Claims 1-6, 9-11, 13, 15-18 and 18-20 have been amended.

Response to Arguments
Rejections of Claims Under 35 U.S.C. 103 
Applicant’s Arguments:
Independent Claim 1:
Applicant argues that applicant has amended claim 1 and believes such amendments render the rejections moot, as the cited references do not disclose the amended limitations of claim 1.
Applicant argues that Kramer discloses comparing the number of direct communications to the number of the indirect communications, but fails to disclose or suggest comparing the number of direct first-direction communications with respect to the number of direct second-direction communications. 
Higuchi discloses a reallocation of virtual machines, but fails to disclose or suggest determining dependencies of nodes and fails to disclose or suggest obtaining and comparing counts of the number of data transmissions. 
Meyer discloses a data loss detection mechanism and fails to disclose or suggest obtaining and comparing counts of data transmissions and fails to disclose or suggest determining dependencies of nodes.   
Bahl discloses computing dependencies by detecting temporal proximity of monitored messages but fails to disclose or suggest obtaining and comparing counts of the number of data transmissions.

Hamadi discloses a method of exploiting dependency relations in distributed decision making. Hamadi fails to disclose or suggest, determining the dependency between the first and second nodes. Specifically, Hamadi fails to disclose or suggest determining a dependency by obtaining and comparing counts of the number of data transmissions. 
Examiner’s Response:
The applicant's arguments/remarks filed on 10/23/2020 regarding claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection.. The above limitation is taught by previous art and newly cited art, SATO et al. (hereinafter referred to as Sato) (U. S. Pub. No. 2016/0165654 A1).
As recited in the paragraph [0006] of Kramer, the disclosed is a method  for identifying mediated communications in the network nodes. Regarding comparing the number of communications, as recited in the ABSTRCT of Kramer, “identifying mediated communications in a network of nodes, including: determining the number of direct communications between a first node and a second node, the communications occurring in either direction”; and Figure 6, “Compare the number of direct communications to the number of indirect communications”. Kramer teaches comparing the numbers of communications.
As recited in paragraph of Soto, “The terminals having received a communication capability confirmation request from the control device 200 confirm whether direct communication is possible or not based on the information contained in the request. The confirmation differs depending on the selected direct communication wireless system.” Soto teaches switching between indirect communications and direct communications.
Kramer teaches comparing the number of communications, it exclusively teaches comparing the number of direct communications to indirect communication, and compare the long=term, time-averaged number of communications to the short term communications, it is to determine the communication pattern change. Solo teaches switching the indirect communications to direct communications.


Claim Objection
Claim 15 is objected to because of the following informalities:  
In claim 15, line 6, “obtain”, line 15, “compare”, and line 21 “determine”, should be “obtaining”, “comparing”, and “determining”, correspondingly.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (U. S. Pub. No. 2008/0075017 A1), in view of HIGUCHI et al. (hereinafter referred to as Higuchi) (U. S. Pub. No. 2013/0227566A1), in view of SATO et al. (hereinafter referred to as Sato) (U. S. Pub. No. 2016/0165654 A1).
As to claim 1, Kramer teaches a computer-implemented method for determining node dependency comprising: obtaining, by a processor, a number of direct first-direction communications between a first node and a second node, and a number of direct second-direction communications between the second node and the first node, in a network environment (See at least ABSTRACT, “identifying mediated communications in a network of nodes, including: determining the number of direct communications between a first node and a second node, the communications occurring in either direction”), wherein the number of direct first-direction communications and the number of the direct second-direction communications comprise the number of data transmissions (See at least ABSTRACT, “identifying mediated communications in a network of nodes, including: determining the number of direct communications between a first node and a second node, the communications occurring in either direction”), comparing, by the processor, the number of the first-direction communications with respect to the number of the second-direction communications such that a margin of difference is determined (See at least Figure 15, “Determine a change in communications for the node by comparing the number of communications to the number of communications”;  and Figure 17,“Determine  a short-term, time-averaged number of outgoing communications involving a node”; compare the long time, time-averaged number of outgoing communications”).
Although Kramer teaches the substantial features of the claimed invention, Kramer fails to expressly teach wherein obtaining comprises capturing the number of the direct first-direction communications and the number of the direct second-direction communications using virtual routing and forwarding and storing the number of the direct first-direction communications and the number of the direct second-direction communications in a table; direct second-direction communication, wherein determine whether the number of the direct first-direction communication is greater than, equal to, or less than the number of the direct second-direction communications and such that a margin of difference is determined, and determining, by the processor, a dependency between the first node and the second node based on results of the comparing and based on the margin of difference not being smaller than a pre-defined threshold number.
In analogous teaching, Higuchi exemplifies this wherein Higuchi teaches wherein the obtaining comprises capturing the number of the direct first-direction communication and the number of the direct second-direction communications (See at least ¶ [0088], a technique of collecting communication data such as an ETHERNET (Registered trademark) frame using a mirroring technique and analyzing an IP packet included in the frame may be called packet capture. Hereinafter, collecting communication data is called “capture”) using virtual routing (See at least ¶ [0039], The relay units 2c and 3c relay communication data between the virtual machines. Virtual switches, virtual routers, etc. may be used as the relay units 2c and 3c) and forwarding and storing the number of the direct first-direction communications and the number of direct second-direction communications in a table  (See at least ¶ [0123] and ¶ [0124],  collecting communication data between all of the communication pairs registered in the communicating pair table 122e amounts to collecting communication data between all communicating pairs of the monitored virtual machines; a captured object candidate table 122f is created by the allocation determination unit 124, and is stored in the stored unit 122.).
Thus, given the teaching of Higuchi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Higuchi, data collection method and information processing system, into Kramer, system and method for analyzing dynamics of communications in a network, for a device and method for collecting communication data. One of the ordinary skills in the art would have been motivated because the device and method can be used to control the selected information processing apparatus so as to collect communication data (See Higuchi: ABSTRACT).
Although Kramer and Higuchi teach the substantial features of the claimed invention, Kramer and Higuchi fail to expressly teach wherein direct second-direction communication, wherein determine whether the number of the direct first-direction communication is greater than, equal to, or less than the number of the direct second-direction communications and such that a margin of difference is determined, and determining, by the processor, a dependency between the first node and the second node based on results of the comparing and based on the margin of difference not being smaller than a pre-defined threshold number.
In analogous teaching, Sato exemplifies this wherein Meyer teaches wherein direct second-direction communication, wherein determine whether the number of the direct first-direction communication is greater than, equal to, or less than the number of the direct second-direction communications and such that a margin of difference is determined, and determining, by the processor, a dependency between the first node and the second node based on results of the comparing and based on the margin of difference not being smaller than a pre-defined threshold number (See at least ¶ [0017], “this enables effective utilization and maintenance of direct communication…changing the topology of direct communication corresponding to the movement of the communication terminal. load of a master machine (the second communication terminal) is reduced by changing the topology of direct communication depending on the communication traffic volume”; and ¶ [0018], “a predetermined number of first communication terminals and a second communication terminal performing direct communication with the first communication terminals while being also connected to the base station, and changes structure of the terminal groups when the state comes to fail to satisfy a certain condition”).
Thus, given the teaching of Sato, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Sato, method of implementing effective communication between communication terminals, into Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, for a device and method for controlling data unit communications between a sender and a receiver. One of the ordinary skills in the art would have been motivated because the device and method can be used to obtain the number of the two direction communication and control data unit communications between a sender and a receiver  (See Sato: ABSTRACT).

As to claim 15, Kramer teaches a system for determining node dependency between multiple computers communicating via a communication network (See at least ABSTRACT, “identifying mediated communications in a network of nodes, including: determining the number of direct communications between a first node and a second node, the communications occurring in either direction”), the system comprising: a computer system comprising, a processor, a computer readable storage medium, and program instructions stored on the computer readable storage medium being executable by the processor (See at least ¶ [0008], a computer program product stored on a computer operable medium, the computer program product comprising software code being effective to: determine the number of direct communications between a first code and a second node”) to cause the computer system to perform a method comprising:  obtaining, by a processor, a number of direct first-direction communications between a first node and a second node, and a number of direct second-direction communications between the second node and the first node, in a network See at least ABSTRACT, “identifying mediated communications in a network of nodes, including: determining the number of direct communications between a first node and a second node, the communications occurring in either direction”), wherein the number of direct first-direction communications and the number of the direct second-direction communications comprise the number of data transmissions (See at least ABSTRACT, “identifying mediated communications in a network of nodes, including: determining the number of direct communications between a first node and a second node, the communications occurring in either direction”), comparing, by the processor, the number of the first-direction communications with respect to the number of the second-direction communications such that a margin of difference is determined (See at least Figure 15, “Determine a change in communications for the node by comparing the number of communications to the number of communications”;  and Figure 17,“Determine  a short-term, time-averaged number of outgoing communications involving a node”; compare the long time, time-averaged number of outgoing communications”).
Although Kramer teaches the substantial features of the claimed invention, Kramer fails to expressly teach wherein obtaining comprises capturing the number of the direct first-direction communications and the number of the direct second-direction communications using virtual routing and forwarding and storing the number of the direct first-direction communications and the number of the direct second-direction communications in a table; direct second-direction communication, wherein determine whether the number of the direct first-direction communication is greater than, equal to, or less than the number of the direct second-direction communications and such that a margin of difference is determined, and determining, by the processor, a dependency between the first node and the second node based on results of the comparing and based on the margin of difference not being smaller than a pre-defined threshold number.
In analogous teaching, Higuchi exemplifies this wherein Higuchi teaches wherein the obtaining comprises capturing the number of the direct first-direction communication and the number of the direct second-direction communications (See at least ¶ [0088], a technique of collecting communication data such as an ETHERNET (Registered trademark) frame using a mirroring technique and analyzing an IP packet included in the frame may be called packet capture. Hereinafter, collecting communication data is called “capture”) using virtual routing (See at least ¶ [0039], The relay units 2c and 3c relay communication data between the virtual machines. Virtual switches, virtual routers, etc. may be used as the relay units 2c and 3c) and forwarding and storing the number of the direct first-direction communications and the number of direct second-direction communications in a table  (See at least ¶ [0123] and ¶ [0124],  collecting communication data between all of the communication pairs registered in the communicating pair table 122e amounts to collecting communication data between all communicating pairs of the monitored virtual machines; a captured object candidate table 122f is created by the allocation determination unit 124, and is stored in the stored unit 122.).
Thus, given the teaching of Higuchi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Higuchi, data collection method and information processing system, into Kramer, system and method for analyzing dynamics of communications in a network, for a device and method for collecting communication data. One of the ordinary skills in the art would have been motivated because the device and method can be used to control the selected information processing apparatus so as to collect communication data (See Higuchi: ABSTRACT).
Although Kramer and Higuchi teach the substantial features of the claimed invention, Kramer and Higuchi fail to expressly teach wherein direct second-direction communication, wherein determine whether the number of the direct first-direction communication is greater than, equal to, or less than the number of the direct second-direction communications and such that a margin of difference is determined, and determining, by the processor, a dependency between the first node and the second node based on results of the comparing and based on the margin of difference not being smaller than a pre-defined threshold number.
In analogous teaching, Sato exemplifies this wherein Meyer teaches wherein direct second-direction communication, wherein determine whether the number of the direct first-direction communication is greater than, equal to, or less than the number of the direct second-direction communications and such that a margin of difference is determined, and determining, by the processor, a dependency between the first node and the second node based on results of the comparing and based See at least ¶ [0017], “this enables effective utilization and maintenance of direct communication…changing the topology of direct communication corresponding to the movement of the communication terminal. load of a master machine (the second communication terminal) is reduced by changing the topology of direct communication depending on the communication traffic volume”; and ¶ [0018], “a predetermined number of first communication terminals and a second communication terminal performing direct communication with the first communication terminals while being also connected to the base station, and changes structure of the terminal groups when the state comes to fail to satisfy a certain condition”).
Thus, given the teaching of Sato, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Sato, method of implementing effective communication between communication terminals, into Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, for a device and method for controlling data unit communications between a sender and a receiver. One of the ordinary skills in the art would have been motivated because the device and method can be used to obtain the number of the two direction communication and control data unit communications between a sender and a receiver  (See Sato: ABSTRACT).

As to claim 18, Kramer teaches a computer program product for determining node dependency between multiple computers communicating via a communication network (See at least ABSTRACT, “identifying mediated communications in a network of nodes, including: determining the number of direct communications between a first node and a second node, the communications occurring in either direction”), the computer program product comprising: a computer-readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to cause the computer to perform a method (See at least ¶ [0008], a computer program product stored on a computer operable medium, the computer program product comprising software code being effective to: determine the number of direct communications between a first code and a second node”), direct first-direction communications between a first node and a second node, and a number of direct second-direction communications between the second node and the first node, in a network environment (See at least ABSTRACT, “identifying mediated communications in a network of nodes, including: determining the number of direct communications between a first node and a second node, the communications occurring in either direction”), wherein the number of direct first-direction communications and the number of the direct second-direction communications comprise the number of data transmissions (See at least ABSTRACT, “identifying mediated communications in a network of nodes, including: determining the number of direct communications between a first node and a second node, the communications occurring in either direction”), comparing, by the processor, the number of the first-direction communications with respect to the number of the second-direction communications such that a margin of difference is determined (See at least Figure 15, “Determine a change in communications for the node by comparing the number of communications to the number of communications”;  and Figure 17,“Determine  a short-term, time-averaged number of outgoing communications involving a node”; compare the long time, time-averaged number of outgoing communications”).
Although Kramer teaches the substantial features of the claimed invention, Kramer fails to expressly teach wherein obtaining comprises capturing the number of the direct first-direction communications and the number of the direct second-direction communications using virtual routing and forwarding and storing the number of the direct first-direction communications and the number of the direct second-direction communications in a table; direct second-direction communication, wherein determine whether the number of the direct first-direction communication is greater than, equal to, or less than the number of the direct second-direction communications and such that a margin of difference is determined, and determining, by the processor, a dependency between the first node and the second node based on results of the comparing and based on the margin of difference not being smaller than a pre-defined threshold number.
In analogous teaching, Higuchi exemplifies this wherein Higuchi teaches wherein the obtaining comprises capturing the number of the direct first-direction communication and the number of the direct second-direction communications (See at least ¶ [0088], a technique of collecting communication data such as an ETHERNET (Registered trademark) frame using a mirroring technique and analyzing an IP packet included in the frame may be called packet capture. Hereinafter, collecting communication data is called “capture”) using virtual routing (See at least ¶ [0039], The relay units 2c and 3c relay communication data between the virtual machines. Virtual switches, virtual routers, etc. may be used as the relay units 2c and 3c) and forwarding and storing the number of the direct first-direction communications and the number of direct second-direction communications in a table  (See at least ¶ [0123] and ¶ [0124],  collecting communication data between all of the communication pairs registered in the communicating pair table 122e amounts to collecting communication data between all communicating pairs of the monitored virtual machines; a captured object candidate table 122f is created by the allocation determination unit 124, and is stored in the stored unit 122.).
Thus, given the teaching of Higuchi, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Higuchi, data collection method and information processing system, into Kramer, system and method for analyzing dynamics of communications in a network, for a device and method for collecting communication data. One of the ordinary skills in the art would have been motivated because the device and method can be used to control the selected information processing apparatus so as to collect communication data (See Higuchi: ABSTRACT).
Although Kramer and Higuchi teach the substantial features of the claimed invention, Kramer and Higuchi fail to expressly teach wherein direct second-direction communication, wherein determine whether the number of the direct first-direction communication is greater than, equal to, or less than the number of the direct second-direction communications and such that a margin of difference is determined, and determining, by the processor, a dependency between the first node and the second node based on results of the comparing and based on the margin of difference not being smaller than a pre-defined threshold number.
In analogous teaching, Sato exemplifies this wherein Meyer teaches wherein direct second-direction communication, wherein determine whether the number of the direct first-direction communication is greater than, equal to, or less than the number of the direct second-direction communications and such that a margin of difference is determined, and determining, by the processor, a dependency between the first node and the second node based on results of the comparing and based on the margin of difference not being smaller than a pre-defined threshold number (See at least ¶ [0017], “this enables effective utilization and maintenance of direct communication…changing the topology of direct communication corresponding to the movement of the communication terminal. load of a master machine (the second communication terminal) is reduced by changing the topology of direct communication depending on the communication traffic volume”; and ¶ [0018], “a predetermined number of first communication terminals and a second communication terminal performing direct communication with the first communication terminals while being also connected to the base station, and changes structure of the terminal groups when the state comes to fail to satisfy a certain condition”).
Thus, given the teaching of Sato, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Sato, method of implementing effective communication between communication terminals, into Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, for a device and method for controlling data unit communications between a sender and a receiver. One of the ordinary skills in the art would have been motivated because the device and method can be used to obtain the number of the two direction communication and control data unit communications between a sender and a receiver  (See Sato: ABSTRACT).

Claims 2-4, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer, in view of HIGUCHI, in view of SATO, and further in view of Meyer et al. (hereinafter referred to as Meyer) (U. S. Pub. No. 2005/0122995 A1).
As to claim 2, Kramer, Higuchi and Sato teach the computer-implemented method according to claim 1. Kramer further teaches wherein further comprising: obtaining, by the processor, a number of total first-direction communications between the second node and the first node, in the network environment, wherein the number of the total first-direction communications and the number of the total second-direction communications comprise the number of the data transmissions, wherein the number of the total first-direction communications and the number of the total second-direction communications comprise a sum of direct data transmissions and indirect data transmissions (See at least ABSTRACT, “identifying mediated communications in a network of nodes, including: determining the number of direct communications between a first node and a second node, the communications occurring in either direction”; and Figure 7, “Determine the ratio of the number of indirection communications to the sum of indirect communications and direct communications”).
Although Kramer, Higuchi and Sato teach the substantial features of the claimed invention, Kramer, Higuchi and Sato fail to expressly teach wherein determining the dependency between the first node and the second node further comprises: determining, by the processor, based on a relationship between the number of the total first-direction communication and the number of total second –direction communications, whether the dependency between the first node and the second node is to be updated.
In analogous teaching,  Meyer exemplifies this wherein Meyer further teaches wherein determining the dependency between the first node and the second node further comprises: determining, by the processor, based on a relationship between the number of the total first-direction communication and the number of total second –direction communications, whether the dependency between the first node and the second node is to be updated (See at least ABSTRACT, “The sender inserts a mark in each transmitted data unit indicating whether each data unit is an original transmission or a retransmission. For each data unit correctly received, the receiver inserts the corresponding mark in an acknowledgement data unit and sends the acknowledgement to the sender. The sender determines whether the correctly received data unit was an original transmission or a retransmission based on the mark or by comparing the round-trip time for the acknowledge data unit (relationship of transmitting and receiving communication and updated for every transmission and receiving).
Thus, given the teaching of Meyer, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Meyer, communication device and method, into Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, and Sato, method of implementing effective communication between See Meyer: ABSTRACT).

As to claim 3, Kramer, Higuchi, Sato and Meyer teach the computer-implemented method according to claim 2. Meyer further teaches wherein the determining the dependency between the first node and the second node is to be updated further comprises: in a case where an existing dependency indicates that the second node depends on the first node, reversing, by the processor,  the dependency between the second node and the first node if the number of the total first direction communication prevails over the number of the total second-direction communications ( See at least ABSTRACT, “The sender inserts a mark in each transmitted data unit indicating whether each data unit is an original transmission or a retransmission ( the receiver second node depends on the sender first node). For each data unit correctly received, the receiver inserts the corresponding mark in an acknowledgement data unit and sends the acknowledgement to the sender (if the mark in transmitted communication prevails, reversing the dependency, then sender depends on the receiver).
Thus, given the teaching of Meyer, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Meyer, communication device and method, into Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, and Sato, method of implementing effective communication between communication terminals, for a device and method for controlling data unit communications between a sender and a receiver. One of the ordinary skills in the art would have been motivated because the device and method can be used to obtain the number of the two direction communication and control data unit communications between a sender and a receiver  (See Meyer: ABSTRACT).

As to claim 4, Kramer, Higuchi, Sato and Meyer teach the computer-implemented method according to claim 3. Meyer further teaches wherein determining the number of the total first-direction communications prevail over the number of the total second-direction communications if the number of the total first-direction communication is larger than the number of the total second-direction communications by the margin which not smaller than the pre-defined threshold number (See at least ABSRACT, ¶ [0016], “ by comparing the round-trip time for the acknowledged data unit with a predetermined round-trip time for an original transmission”; “ TCP is implemented in such a way that the sending peer will count the number of duplicate acknowledgements, and if a certain threshold value is reached(e.g.3), then the data unit next in the sequence to the data unit for which duplicate acknowledgements were received is retransmitted”).
Thus, given the teaching of Meyer, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Meyer, communication device and method, into Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, and Sato, method of implementing effective communication between communication terminals, for a device and method for controlling data unit communications between a sender and a receiver. One of the ordinary skills in the art would have been motivated because the device and method can be used to obtain the number of the two direction communication and control data unit communications between a sender and a receiver  (See Meyer: ABSTRACT).

As to claim 16, Kramer, Higuchi and Sato teaches the system according to claim 15. Kramer further teaches wherein the method further comprises:  obtaining, by the processor, a number of total first-direction communications between the second node and the first node, in the network environment, wherein the number of the total first-direction communications and the number of the total second-direction communications comprise the number of the data transmissions, wherein the number of the total first-direction communications and the number of the total second-direction communications comprise a sum of direct data transmissions and indirect data transmissions (See at least ABSTRACT, “identifying mediated communications in a network of nodes, including: determining the number of direct communications between a first node and a second node, the communications occurring in either direction”; and Figure 7, “Determine the ratio of the number of indirection communications to the sum of indirect communications and direct communications”).
Although Kramer, Higuchi and Sato teach the substantial features of the claimed invention, Kramer, Higuchi and Sato fail to expressly teach wherein determining the dependency between the first node and the second node further comprises: determining, by the processor, based on a relationship between the number of the total first-direction communication and the number of total second –direction communications, whether the dependency between the first node and the second node is to be updated.
In analogous teaching,  Meyer exemplifies this wherein Meyer further teaches wherein determining the dependency between the first node and the second node further comprises: determining, by the processor, based on a relationship between the number of the total first-direction communication and the number of total second –direction communications, whether the dependency between the first node and the second node is to be updated (See at least ABSTRACT, “The sender inserts a mark in each transmitted data unit indicating whether each data unit is an original transmission or a retransmission. For each data unit correctly received, the receiver inserts the corresponding mark in an acknowledgement data unit and sends the acknowledgement to the sender. The sender determines whether the correctly received data unit was an original transmission or a retransmission based on the mark or by comparing the round-trip time for the acknowledge data unit (relationship of transmitting and receiving communication and updated for every transmission and receiving).
Thus, given the teaching of Meyer, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Meyer, communication device and method, into Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, and Sato, method of implementing effective communication between communication terminals, for a device and method for controlling data unit communications between a sender and a receiver. One of the ordinary skills in the art would have been motivated because the device See Meyer: ABSTRACT).

As to claim 19, Kramer, Higuchi and Sato teach the computer program product according to claim 18. Kramer further teaches wherein further comprising: obtaining, by the processor, a number of total first-direction communications between the second node and the first node, in the network environment, wherein the number of the total first-direction communications and the number of the total second-direction communications comprise the number of the data transmissions, wherein the number of the total first-direction communications and the number of the total second-direction communications comprise a sum of direct data transmissions and indirect data transmissions (See at least ABSTRACT, “identifying mediated communications in a network of nodes, including: determining the number of direct communications between a first node and a second node, the communications occurring in either direction”; and Figure 7, “Determine the ratio of the number of indirection communications to the sum of indirect communications and direct communications”).
Although Kramer, Higuchi and Sato teach the substantial features of the claimed invention, Kramer, Higuchi and Sato fail to expressly teach wherein determining the dependency between the first node and the second node further comprises: determining, by the processor, based on a relationship between the number of the total first-direction communication and the number of total second –direction communications, whether the dependency between the first node and the second node is to be updated.
In analogous teaching,  Meyer exemplifies this wherein Meyer further teaches wherein determining the dependency between the first node and the second node further comprises: determining, by the processor, based on a relationship between the number of the total first-direction communication and the number of total second –direction communications, whether the dependency between the first node and the second node is to be updated (See at least ABSTRACT, “The sender inserts a mark in each transmitted data unit indicating whether each data unit is an original transmission or a retransmission. For each data unit correctly received, the receiver inserts the corresponding mark in an acknowledgement data unit and sends the acknowledgement to the sender. The sender determines whether the correctly received data unit was an original transmission or a retransmission based on the mark or by comparing the round-trip time for the acknowledge data unit (relationship of transmitting and receiving communication and updated for every transmission and receiving).
Thus, given the teaching of Meyer, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Meyer, communication device and method, into Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, and Sato, method of implementing effective communication between communication terminals, for a device and method for controlling data unit communications between a sender and a receiver. One of the ordinary skills in the art would have been motivated because the device and method can be used to obtain the number of the two direction communication and control data unit communications between a sender and a receiver  (See Meyer: ABSTRACT).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer, in view of HIGUCHI, in view of sato, and in view of Meyer, and further in view of Bahl et al. (hereinafter referred to as Bahl) (U. S. Pub. No. 2008/0222287 A1).
As to claim 5, Kramer, Higuchi, Sato and Meyer teach the computer-implemented method according to claim 2. Bahl further teaches wherein the determining whether the dependency between the first node and the second node is to be updated ( See at least ABSTRACT, and  ¶ [0120], “determining dependencies among components of a network and constructing an inference graph for the network responsive to the dependencies”; “The inference graph constructor can update the inference graph by employing the appropriate specialized meta-node”) further comprises: in a case where there is no existing dependency between the first node and the second node, setting a dependency to indicate that the first node depends on the second node (See at least ¶ [0121], “ Inference graph constructor 208 also assigns probabilities to the edges of the inference graph(at block 1518). The dependency probabilities from the service-level dependency graphs may be directly copied onto the corresponding edges in the inference graph “) if the number of the total  first-direction communications prevails over the number of the total second-direction communications See at least ¶ [0030],  ¶ [0048],  and ¶ [0049], “ An aspect of an example approach to recognizing user-perceptible performance degradations pertains to numbering components”;   “an edge from a first node A to a second node B encodes a probabilistic dependency that indicates how likely it is that a state of the first node A affects a state of the second node B”; “To capture varying strengths of such dependencies, edge 508 in an inference graph are associated/labeled with a dependency probability ( DP). a larger dependency probability indicates a stronger dependence”).
Thus, given the teaching of Bahl, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Bahl, constructing an inference graph for a network, into Meyer, communication device and method, and Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, and Sato, method of implementing effective communication between communication terminals, for a device and method for determining dependencies among components of a network. One of the ordinary skills in the art would have been motivated because the device and method can be used to construct an inference graph for the network responsive to the dependencies (See Bahl: ABSTRACT).

As to claim 6, Kramer, Higuchi, Sato and Meyer teach the computer-implemented method according to claim 2. Bahl further teaches wherein the determining whether the dependency between the first node and the second node is to be updated (See at least ABSTRACT, and  ¶ [0120], “determining dependencies among components of a network and constructing an inference graph for the network responsive to the dependencies”; “The inference graph constructor can update the inference graph by employing the appropriate specialized meta-node”)  further comprises: in a case where there is no existing dependency between the first node and the second node, setting, by the processor, a dependency to indicate that the first node depends on the second node (See at least ¶ [0121], “ Inference graph constructor 208 also assigns probabilities to the edges of the inference graph(at block 1518). The dependency probabilities from the service-level dependency graphs may be directly copied onto the corresponding edges in the inference graph “) if neither of the number of the total first-direction communications and the number of the total second-direction communications prevails over the other and if the latest communication is a first-direction communication See at least ¶ [0030], ¶ [0048],  and ¶ [0049], “An aspect of an example approach to recognizing user-perceptible performance degradations pertains to numberizing components”;  “an edge from a first node A to a second node B encodes a probabilistic dependency that indicates how likely it is that a state of the first node A affects a state of the second node B”; “To capture varying strengths of such dependencies, edge 508 in an inference graph are associated/labeled with a dependency probability ( DP). a larger dependency probability indicates a stronger dependence”).
Thus, given the teaching of Bahl, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Bahl, constructing an inference graph for a network, into Meyer, communication device and method, and Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, and Sato, method of implementing effective communication between communication terminals, for a device and method for determining dependencies among components of a network. One of the ordinary skills in the art would have been motivated because the device and method can be used to construct an inference graph for the network responsive to the dependencies (See Bahl: ABSTRACT).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer, in view of HIGUCHI, in view of sato, and in view of Bahl
As to claim 12, Kramer, Higuchi and Sato teach the computer-implemented method according to claim 1. Bahl further teaches wherein further comprising: performing, by the processor, an operation of the first node and the second node based on the determined dependency (See at least ABSTRACT, and ¶ [0024], “a method includes determining dependencies among components of a network and constructing an inference graph for the network responsive to the dependencies”; “methods, systems, etc. are described that may be used to construct inference graphs for an operational enterprise network”).
Thus, given the teaching of Bahl, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Bahl, constructing an inference graph for a network, into Higuchi, data collection See Bahl: ABSTRACT).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer, in view of HIGUCHI, in view of Sato, and further in view of Gupta et al.(hereinafter referred to Gupta) (U.S. Pub. No. 2016/0255136A1).
As to claim 14, Kramer, Higuchi and Sato teach the computer-implemented method according to claim 1. However, Kramer, Higuchi and Sato fail to expressly teach wherein the network environment comprise a cloud environment.
In analogous teaching, Gupta exemplifies this wherein Gupta teaches wherein the network environment comprises a cloud environment ( See at least ¶ [0014], “FIG. 7 is a block diagram of an illustrative cloud computing environment including the computer system depicted in FIG. 1”).
Thus, given the teaching of Grupta, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Grupta, processing a network with conflict constraints between nodes, into Sato, method of implementing effective communication between communication terminals, and Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, for a method to process a network nodes. One of the ordinary skills in the art would have been motivated because the method can be used to process a network of nodes having at least one ordering constraint (See Gupta: ABSTRACT).

Claims 7-10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer, in view of Higuchi, in view of Sato, and in view of Meyer, and in view of Bahl, and further in view of Hamadi et al.(hereinafter referred to Hamadi) ( U.S. Pub. No. 2006/0064690A1).
As to claim 7, Kramer, Higuchi, Sato and Meyer teach the computer-implemented method according to claim 2. Bahl further teaches wherein the determining whether the dependency between the first node and the second node is to be updated (See at least ABSTRACT, and ¶ [0120], “determining dependencies among components of a network and constructing an inference graph for the network responsive to the dependencies”; “The inference graph constructor can update the inference graph by employing the appropriate specialized meta-node”). But Kramer, Higuchi, Sato and Meyer fail to expressly teach wherein the determining whether the dependency between the first node and the second node is to be updated avoids co-existence of the dependency indicating that the first node depends on the second node and a dependency chain indicating that the second node indirectly depends on the first node via one or more intermediate nodes.
In analogous teaching, Hamadi exemplifies this wherein Hamadi teaches wherein the determining whether the dependency between the first node and the second node is to be updated avoids co-existence of the dependency indicating that the first node depends on the second node and a dependency chain indicating that the second node indirectly depends on the first node via one or more intermediate nodes (See at least ¶ [0037], and ¶ [0045], “node 1 depends on the output of node 3.  Node 2(intermediate node) also depends on the output of node 1.Node 3 depends on the output of node 2” (co-existence of the dependency)”; “The ordering graph 508 expresses the sequence in which a problem will be solved (or a decision made) in the distributed system, wherein portions of the problem are distributed to nodes 1, 2, and 3 within the system”).
Thus, given the teaching of Hamadi, it would have been before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hamadi, exploiting dependency relation in distributed decision making, into Bahl, constructing an inference graph for a network, into Meyer, communication device and method, and Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, and Sato, method of implementing effective communication between communication terminals, for a system to define dependency links in a distributed system. One of the ordinary skills in the art would have been motivated because the system See Hamadi: ABSTRACT).

As to claim 8, Kramer, Higuchi, Sato, Meyer, Bahl and Hamadi teach the computer-implemented method according to claim 7. Bahl further teaches wherein the determining whether the dependency between the first node and the second node is to be updated (See at least ABSTRACT, and ¶ [0120], “determining dependencies among components of a network and constructing an inference graph for the network responsive to the dependencies”; “The inference graph constructor can update the inference graph by employing the appropriate specialized meta-node”). Hamadi further teaches wherein the determining whether the dependency between the first node and the second node is to be updated further comprises: if updating of the dependency will cause said co-existence, breaking, by the processor, a cycle of dependencies caused by said co-existence by abandoning at least one dependency among the cycle of dependencies ( See at least ¶[0036],   ¶[0037], and ¶ [0045], “ The dual graph 504 is then used to generate a cycle-cut set 506(indicated by dotted-dashed crossed lines). Finally, an ordering graph 508 is generated. As shown, the ordering graph 508 has nodes based on the cycle-cut set 506 (breaking a cycle of dependencies caused by said co-existence by abandoning at least one dependency)   “; “node 1 depends on the output of node 3.  Node 2(intermediate node) also depends on the output of node 1.Node 3 depends on the output of node 2” (co-existence of the dependency)”; “The ordering graph 508 expresses the sequence in which a problem will be solved (or a decision made) in the distributed system, wherein portions of the problem are distributed to nodes 1, 2, and 3 within the system”).
Thus, given the teaching of Hamadi, it would have been before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hamadi, exploiting dependency relation in distributed decision making, into Bahl, constructing an inference graph for a network, into Meyer, communication device and method, and Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, and Sato, method of implementing effective communication between communication terminals, for a system to define dependency links in a distributed system. One of the ordinary skills in the art would have been motivated because the system See Hamadi: ABSTRACT).

As to claim 9, Kramer, Higuchi, Sato, Meyer, Bahl and Hamadi teach the computer-implemented method according to claim 8. Hamadi further teaches wherein the abandoned at least one dependency is associated with the smallest number of communications among the cycle of the dependencies ( See at least ¶[0036],   ¶[0037], and ¶ [0039], “ The dual graph 504 is then used to generate a cycle-cut set 506(indicated by dotted-dashed crossed lines). Finally, an ordering graph 508 is generated. As shown, the ordering graph 508 has nodes based on the cycle-cut set 506 (breaking a cycle of dependencies caused by said co-existence by abandoning at least one dependency)   “; “node 1 depends on the output of node 3.  Node 2( intermediate node) also depends on the output of node 1.Node 3 depends on the output of node 2”  ( co-existence of the dependency)”; “that returns the weight of the ith link that will be removed from further computation and place in the cycle-cut set. In this implementation, the dependency links that satisfy the minimization formula are added to the cycle-cut set and used to generate the ordering graph”).
Thus, given the teaching of Hamadi, it would have been before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hamadi, exploiting dependency relation in distributed decision making, into Bahl, constructing an inference graph for a network, into Meyer, communication device and method, and Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, and Sato, method of implementing effective communication between communication terminals, for a system to define dependency links in a distributed system. One of the ordinary skills in the art would have been motivated because the system can be used to include weighted directional dependency graph defining one or more dependency links in a distributed system having a plurality of nodes  (See Hamadi: ABSTRACT).


As to claim 10, Kramer, Higuchi, Sato, Meyer, Bahl and Hamadi teach the computer-implemented method according to claim 7. Hamadi further teaches wherein the determining whether the dependency See at least  ¶ [0032] , “Each dependency link can be further numbered by an important weight”) of the total first direction communications with a sum of numbers of communications associated with the dependency chain from the second node to the first node via the one or more intermediate nodes See at least ¶[0036],   ¶[0037], and ¶ [0039], “ The dual graph 504 is then used to generate a cycle-cut set 506(indicated by dotted-dashed crossed lines). Finally, an ordering graph 508 is generated. As shown, the ordering graph 508 has nodes based on the cycle-cut set 506    “; “node 1 depends on the output of node 3.  Node 2( intermediate node) also depends on the output of node 1.Node 3 depends on the output of node 2”  ( co-existence of the dependency)”; “that returns the weight of the ith link that will be removed from further computation and place in the cycle-cut set. In this implementation, the dependency links that satisfy the minimization formula are added to the cycle-cut set and used to generate the ordering graph)”); determining not to update the dependency if the number of the total first-direction communications does not prevail over the sum of numbers of communications associated with the dependency chain (See at least ¶ [0038], and ¶ [0044], “The weights are an expression of certain internal attribute(s) of the nodes. To illustrate, node 1 assigns W1 (number) to the dependency link from node1 to node1, based on attributes of node 1. For example, the weight w1 may be greater when more operations at node 1 are dependent upon information from node 2”; “one or more dependency nodes of the corresponding dual graph would be included in the cycle-cut set such that the sum of the corresponding weights would be minimized. As a result, the number of direction constrains that are arranged in the non-compliant direction is reduced in the ordering graph”), or determining to update the dependency and to abandon at least one of the dependencies in the dependency chain if the number of the total first-direction communications prevail over the sum of the number of communications associated with the dependency chain ( See at least ¶ [0038],  ¶ [0044], and ¶ [0045],  “The weights are an expression of certain internal attribute(s) of the nodes. To illustrate, node 1 assigns W1 (number) to the dependency link from node1 to node1, based on attributes of node 1. For example, the weight w1 may be greater when more operations at node 1 are dependent upon information from node 2”; “one or more dependency nodes of the corresponding dual graph would be included in the cycle-cut set such that the sum of the corresponding weights would be minimized. As a result, the number of direction constrains that are arranged in the non-compliant direction is reduced in the ordering graph”; “the ordering graph 508 expresses the sequence in which a problem will be solved (or a decision made) in the distributed system, wherein portions of the problem are distributed to nodes 1, 2, and 3 within the system”).
Thus, given the teaching of Hamadi, it would have been before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hamadi, exploiting dependency relation in distributed decision making, into Bahl, constructing an inference graph for a network, into Meyer, communication device and method, and Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, and Sato, method of implementing effective communication between communication terminals, for a system to define dependency links in a distributed system. One of the ordinary skills in the art would have been motivated because the system can be used to include weighted directional dependency graph defining one or more dependency links in a distributed system having a plurality of nodes  (See Hamadi: ABSTRACT).

As to claim 17, Kramer, Higuchi, Sato and Meyer teaches the system according to claim 16. 
Bahl further teaches wherein the determining whether the dependency between the first node and the second node is to be updated (See at least ABSTRACT, and ¶ [0120], “determining dependencies among components of a network and constructing an inference graph for the network responsive to the dependencies”; “The inference graph constructor can update the inference graph by employing the appropriate specialized meta-node”)
In analogous teaching, Hamadi exemplifies this wherein Hamadi teaches wherein the determining whether the dependency between the first node and the second node is to be updated avoids co-existence of the dependency indicating that the first node depends on the second node and a dependency chain indicating that the second node indirectly depends on the first node via one or more intermediate nodes (See at least ¶ [0037], and ¶ [0045], “node 1 depends on the output of node 3.  Node 2(intermediate node) also depends on the output of node 1.Node 3 depends on the output of node 2” (co-existence of the dependency)”; “The ordering graph 508 expresses the sequence in which a problem will be solved (or a decision made) in the distributed system, wherein portions of the problem are distributed to nodes 1, 2, and 3 within the system”).
Thus, given the teaching of Hamadi, it would have been before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hamadi, exploiting dependency relation in distributed decision making, into Bahl, constructing an inference graph for a network, into Meyer, communication device and method, and Sato, method of implementing effective communication between communication terminals , and Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, and Sato, method of implementing effective communication between communication terminals, for a system to define dependency links in a distributed system. One of the ordinary skills in the art would have been motivated because the system can be used to include weighted directional dependency graph defining one or more dependency links in a distributed system having a plurality of nodes  (See Hamadi: ABSTRACT).

As to claim 20, Kramer, Higuchi, Sato and Meyer teach the computer program  according to claim 19.  Bahl further teaches wherein the determining whether the dependency between the first node and the second node is to be updated (See at least ABSTRACT, and ¶ [0120], “determining dependencies among components of a network and constructing an inference graph for the network responsive to the dependencies”; “The inference graph constructor can update the inference graph by employing the appropriate specialized meta-node”). But Kramer, Higuchi, Sato, Meyer and Bahl  fail to expressly teach wherein the determining whether the dependency between the first node and the 
In analogous teaching, Hamadi exemplifies this wherein Hamadi teaches wherein the determining whether the dependency between the first node and the second node is to be updated avoids co-existence of the dependency indicating that the first node depends on the second node and a dependency chain indicating that the second node indirectly depends on the first node via one or more intermediate nodes (See at least ¶ [0037], and ¶ [0045], “node 1 depends on the output of node 3.  Node 2(intermediate node) also depends on the output of node 1.Node 3 depends on the output of node 2” (co-existence of the dependency)”; “The ordering graph 508 expresses the sequence in which a problem will be solved (or a decision made) in the distributed system, wherein portions of the problem are distributed to nodes 1, 2, and 3 within the system”).
Thus, given the teaching of Hamadi, it would have been before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hamadi, exploiting dependency relation in distributed decision making, into Bahl, constructing an inference graph for a network, into Meyer, communication device and method, and Sato, method of implementing effective communication between communication terminals , and Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, and Sato, method of implementing effective communication between communication terminals, for a system to define dependency links in a distributed system. One of the ordinary skills in the art would have been motivated because the system can be used to include weighted directional dependency graph defining one or more dependency links in a distributed system having a plurality of nodes  (See Hamadi: ABSTRACT).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer, in view of Higuchi, in view of Sato, and in view of of Hamadi.
As to claim 11, Kramer, Higuchi and Sato teach the computer-implemented method according to claim 1. Hamadi further teaches wherein the obtaining the number of direct first-direction communications direct second-direction communications further comprises: increasing, by the processor, the number of first-direction communications by one in response to a capture of a first-direction communication ( See at least ¶ [0042], “it is desirable to put the nodes in a sequence that minimizes the number of weight of noncompliant links in the ordering graph of nodes. If it is assumed that the weights w1, w2, w3, and w4, are equal, then dependency node [23] includes a set of noncompliant links that minimize the aggregate weight of dependency nodes in the cycle-cut set 506”); and the determining the dependency between the first node and the second node is based on the increased number of the direct first-direction communications and the count of the direct second-direction communications (See at least ¶ [0040], and ¶ [0042], “in the dual graph 504, dependency links from the directional dependency graph 502 are converted into dependency nodes that are labeled with the node numbers of the dependency link”; “ “it is desirable to put the nodes in a sequence that minimizes the number of weight of noncompliant links in the ordering graph of nodes. If it is assumed that the weights w1, w2, w3, and w4, are equal, then dependency node [23] includes a set of noncompliant links that minimize the aggregate weight of dependency nodes in the cycle-cut set 506”).
Thus, given the teaching of Hamadi, it would have been before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hamadi, exploiting dependency relation in distributed decision making, into Bahl, constructing an inference graph for a network, into Sato, method of implementing effective communication between communication terminals, and Higuchi, data collection method and information processing system, and Kramer, system and method for analyzing dynamics of communications in a network, for a system to define dependency links in a distributed system. One of the ordinary skills in the art would have been motivated because the system can be used to include weighted directional dependency graph defining one or more dependency links in a distributed system having a plurality of nodes  (See Hamadi: ABSTRACT).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer, in view of Higuchi, in view of Sato, and in view of Bahl, and further in view of Gupta.
As to claim 13, Kramer, Higuchi and Sato teach the computer-implemented method according to claim 1. Bahl further teaches wherein the dependency is represented by a graph (See at least FIG. 13 and ¶ [0072], ¶ [0107], “Inference graph constructor 208 combines the aggregated dependency information with network information 804 (e.g., network topology information) to compute a unified inference graph 204 “; “FIG. 13 is a block diagram of a portion of an example service-level dependency graph 804. As illustrated, service-level dependency graph 804 includes two observation nodes 506 and nice root-cause nodes 502 ( there is no directed cycles)”, the first node and the second node are represented as a first vertex and a second vertex  ( See at least FIG. 13 and ¶ [0072],  ¶ [0107],  “ Inference graph constructor 208 combines the aggregated dependency information with network information 804 (e.g., network topology information) to compute a unified inference graph 204  “;  “FIG. 13 is a block diagram of a portion of an example service-level dependency graph 804. As illustrated, service-level dependency graph 804 includes two observation nodes 506 and nice root-cause nodes 502 ( the node is the vertex in the graph)”), and the dependency indicating that the first node depends on the second node is represented as an edge directed from the first vertex to the second vertex , and the dependency indicating that the second node depends on the first node is represented by an edge directed from the second vertex to the first vertex in the ( See at least ¶ [0121], “Inference graph constructor 208 also assigns probabilities to the edges of the inference graph. The dependency probabilities from the server-level dependency graphs may be directly copies onto corresponding edges in the inference graph).
However, Kramer, Higuchi,Sato, Bahl fail to expressly teach the Direct Acyclic Graph. 
In analogous teaching, Gupta exemplifies this wherein Gupta teaches Direct Acyclic Graph (See at least ¶ [0058], “With all edges having an assigned direction and no loops within the graph, the first strictly ordered graph 400 would also have the qualities of a directed acyclic graph”).
Thus, given the teaching of Grupta, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Grupta, processing a network with conflict constraints between nodes, into See Gupta: ABSTRACT).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2454
01/25/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454